          Case 2:20-cv-00355-JTM-MBN Document 1 Filed 01/31/20 Page 1 of 8




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA


IN RE: TAXOTERE (DOCETAXEL)                                        MDL NO. 2740
PRODUCTS LIABILITY LITIGATION
                                                                   SECTION “H” (5)

    THIS DOCUMENT RELATES TO:                                      JUDGE MILAZZO

    KATHERINE HERRING,                                             MAG. JUDGE NORTH

           Plaintiff(s),                                          COMPLAINT & JURY DEMAND

    vs.

    SANOFI US SERVICES INC. F/K/A SANOFI-
    AVENTIS U.S. INC AND SANOFI-AVENTIS
    U.S. LLC

           Defendant(s),



                       SECOND AMENDED SHORT FORM COMPLAINT1
          Plaintiff incorporates by reference the Second Amended Master Long Form Complaint and
Jury Demand filed in the above referenced case on September 27, 2018 (MDL Doc. 4407), subject
to the amendments set forth in paragraph 13 of this Amended Short Form Complaint. Pursuant to
Pretrial Order No. 15, this Short Form Complaint adopts allegations and encompasses claims as
set forth in the Second Amended Master Long Form Complaint against Defendant(s).
          Plaintiff(s) further allege as follows:
1.        Plaintiff:
          Katherine Herring
2.        Spousal Plaintiff or other party making loss of independent/secondary claim (i.e., loss of
          consortium): Not applicable_______________________________________________


1
 (Effective as of January 4, 2019) This version of the Short Form Complaint supersedes all prior versions of the form
pursuant to Pretrial Order No. 73. This Court-approved version of the Short Form Complaint is available on the Court’s
Taxotere webpage and through MDL Centrality.



                                                         1
     Case 2:20-cv-00355-JTM-MBN Document 1 Filed 01/31/20 Page 2 of 8




3.   Other type of Plaintiff and capacity (i.e., administrator, executor, guardian, conservator):
     Not applicable
4.   Current State of Residence: Florida
5.   State in which Plaintiff(s) allege(s) injury: Florida
6.   Defendants (check all Defendants against whom a Complaint is made):
            a.        Taxotere Brand Name Defendants
                              A.   Sanofi US Services Inc. f/k/a Sanofi-Aventis U.S. Inc.
                              B.   Sanofi-Aventis U.S. LLC
            b.        Other Brand Name Drug Sponsors, Manufacturers, Distributors
                              A.   Sandoz Inc.
                              B.   Accord Healthcare, Inc.
                              C.   McKesson Corporation d/b/a McKesson Packaging
                              D.   Hospira Worldwide, LLC f/k/a Hospira Worldwide, Inc.
                              E.   Hospira, Inc.
                              F.   Sun Pharma Global FZE

                              G.   Sun Pharmaceutical Industries, Inc. f/k/a Caraco
                                    Pharmaceutical Laboratories Ltd.
                              H.   Pfizer Inc.
                              I.   Actavis LLC f/k/a Actavis Inc.
                              J.   Actavis Pharma, Inc.
                              K.   Other:




7.   Basis for Jurisdiction:
           Diversity of Citizenship
           Other (any additional basis for jurisdiction must be pled in sufficient detail as
            required by the applicable Federal Rules of Civil Procedure:




                                               2
      Case 2:20-cv-00355-JTM-MBN Document 1 Filed 01/31/20 Page 3 of 8




8.    Venue:

      District Court and Division in which remand and trial is proper and where you might
      have otherwise filed this Short Form Complaint absent the direct filing Order entered by
      this Court:

       United States District Court Middle District of Florida



9.    Brand Product(s) used by Plaintiff (check applicable):
              A.    Taxotere
              B.    Docefrez
              C.    Docetaxel Injection
              D.    Docetaxel Injection Concentrate
              E.    Unknown
              F.    Other:




10.   First date and last date of use (or approximate date range, if specific dates are unknown)
      for Products identified in question 9:

       February 7, 2003-April 11, 2003


11.   State in which Product(s) identified in question 9 was/were administered:
       Florida




12.   Nature and extent of alleged injury (including duration, approximate date of onset (if
      known), and description of alleged injury:
       I experienced hair loss on my head and body after being administered Taxotere and my
       hair has not grown back.




                                               3
      Case 2:20-cv-00355-JTM-MBN Document 1 Filed 01/31/20 Page 4 of 8




13.   Counts in Master Complaint brought by Plaintiff(s):
          Count I – Strict Products Liability – Failure to Warn
            Count III – Negligence
            Count IV – Negligent Misrepresentation
            Count V – Fraudulent Misrepresentation
            Count VI – Fraudulent Concealment
            Count VII – Fraud and Deceit
            Other: Plaintiff(s) may assert the additional theories and/or State Causes of Action
             against Defendant(s) identified by selecting “Other” and setting forth such claims
             below. If Plaintiff(s) include additional theories of recovery, for example,
             Redhibition under Louisiana law or state consumer protection claims, the specific
             facts and allegations supporting additional theories must be pleaded by Plaintiff in
             sufficient detail as required by the applicable Federal Rules of Civil Procedure.

       Plaintiff adopts the allegations in the second Amended Master
       Complaint with the exception of the following revisions:

       Replace paragraph 10 with the following:

              10.     Plaintiffs could not, by the exercise of reasonable diligence, have

       discovered that their usage of Taxotere, Docetaxel Injection, Docetaxel Injection

       Concentrate, or Docefrez resulted in their injuries. In fact, Defendants have yet to

       acknowledge that these drugs permanently prevent hair regrowth, and Plaintiffs did not

       suspect, nor did they have reason to suspect that these drugs prevented hair regrowth or

       the tortious nature of the conduct causing their injuries until a date prior to the filing of

       these actions, which is less than the applicable limitations period for filing suit.

       After paragraph 124, add the following:

              124a. The label approved for Taxotere for this indication reflected the medical

       community’s understanding that temporary hair loss is commonly associated with




                                                4
          Case 2:20-cv-00355-JTM-MBN Document 1 Filed 01/31/20 Page 5 of 8




            chemotherapy drugs and provided no information about the risk of permanent alopecia.

                    124b. In fact, the clinical trial sponsored by Sanofi to support initial approval

            did not evaluate alopecia as a long-term side-effect of Taxotere.

            Replace paragraph 136 with the following:

                    136.     Sanofi obtained FDA approval in May 2010 to add language related to

            pediatric safety and efficacy, including: “The overall safety profile of TAXOTERE in

            pediatric patients receiving monotherapy or TCF was consistent with the known safety

            profile for adults.” Additional changes to this label included a number of edits described

            by Sanofi as “housekeeping” that, among other things, deleted the phrase “hair generally

            grows back” and added “most common side effects of TAXOTERE include: […] hair

            loss” to the “Patient Information” section of the label. As with previous labels, the May

            2010 label provides no information about irreversible or permanent hair loss.

                    136e. On April 11, 2018, Sanofi submitted a Prior Approval sNDA, request that

            the Taxotere label be updated to identify adverse events occurring at the conclusion of

            the follow-up period in TAX 316 in 2010. Among the adverse events identified by

            Sanofi included 29 patients who had alopecia ongoing at a median follow-up of 10-years.

            FDA approved Sanofi’s proposed label change on October 5, 2018.2

            After header “III. Defendants Knew That Taxotere, Docefrez, Docetaxel
            Injection, and Docetaxel Injection Concentrate May Cause Permanent Alopecia.”

                    148a. In 1997, Sanofi initiated TAX 316, a self-sponsored clinical trial

            comparing the effects of a regimen of fluorouracil, doxorubicin, and cyclophosphamide

            (“FAC”) with a regimen of docetaxel, doxorubicin, and cyclophosphamide (“TAC”) in




2
    https://www.accessdata.fda.gov/drugsatfda_docs/appletter/2018/020449Orig1s079ltr.pdf




                                                        5
Case 2:20-cv-00355-JTM-MBN Document 1 Filed 01/31/20 Page 6 of 8




 patients with operable node-positive breast cancer. A total of 1040 patients from 112

 centers participated in TAX 316 with 744 patients receiving TAC and 736 receiving

 FAC. In 2004, an interim analysis of TAX 316’s 55-month median follow-up data

 demonstrated that 3.2% of patients who took Taxotere had persistent alopecia.

 After paragraph 149, add the following:

        149a. In March 2006, Sanofi’s pharmacovigilance department received an

 inquiry from a physician about the reversibility of alopecia following Taxotere treatment,

 noting that a patient had been experiencing alopecia since 2004. In response, Sanofi’s

 Global Safety Officer for Taxotere internally acknowledged that cases of irreversible

 alopecia had occurred during Sanofi’s clinical trials for Taxotere and that the medical

 literature might contain additional reports of irreversible alopecia. Despite this, Sanofi’s

 Global Safety Officer advised against doing a literature search on the topic of irreversible

 alopecia and Taxotere. In addition, Sanofi withheld this information from the Taxotere

 label and concealed it from the medical community and consumers, including Plaintiffs.

 After paragraph 152, add the following:

        152a. By early 2010, Sanofi had received reports from hundreds of women

 describing their permanent hair loss following treatment with Taxotere. Despite this fact,

 Sanofi withheld this information from the label and concealed it from the medical

 community and consumers, including Plaintiffs.

 After paragraph 157, add the following:

        157a. Later in 2010, Sanofi completed its analysis of the ten-year follow-up

 results for TAX 316, the clinical trial used to support the adjuvant breast cancer

 indication. This analysis found that the number of women reporting persisting hair loss




                                          6
Case 2:20-cv-00355-JTM-MBN Document 1 Filed 01/31/20 Page 7 of 8




 had increased from the 22 patients reported in 2004 to 29 patients out of the 687 patients

 tracked into follow-up. This represented an increase in the incidence of persistent

 alopecia from approximately 3% to 4.2%. Sanofi had previously decided in 2009 not to

 update the U.S. label with the follow-up data from TAX 316. Instead, Sanofi submitted

 to the FDA only the Final Clinical Study Report for TAX 316, which is over a thousand

 pages long, without submitting a labeling change. In addition, Sanofi continued to

 conceal this information from the medical community and consumers, including

 Plaintiffs.

 Replace paragraph 181 with the following:

         181.   There is no single definition for Permanent Chemotherapy Induced

 Alopecia and the amount of time to establish permanent hair loss varies from patient to

 patient, including among Plaintiffs. The scientific literature has variously referred to

 Permanent Chemotherapy Induced Alopecia as occurring between twelve to twenty-four

 months following chemotherapy treatment. Some literature has indicated that hair loss

 can be deemed “persistent” six months beyond the completion of chemotherapy.

         181a. Sanofi has stated in court filings that “persistent” alopecia generally

 describes hair loss for some duration of time following chemotherapy (e.g., 3 days, 30

 days, 3 months, 6 months, etc.) and carries with it the potential for hair regrowth to occur.

         181d. Upon information and belief, the varying definitions of Permanent

 Chemotherapy Induced Alopecia, as described above, were not reasonably knowable to

 prescribers or consumers of Taxotere, including Plaintiffs.

 After paragraph 213, add the following: Sanofi Actively Sought to Hide that

 Taxotere Could Cause Permanent Hair Loss




                                          7
      Case 2:20-cv-00355-JTM-MBN Document 1 Filed 01/31/20 Page 8 of 8




              213a. Sanofi’s marketing efforts also affirmatively sought to minimize any

       association between Taxotere and permanent alopecia.

              213b. According to Sanofi’s Global Safety Officer for Taxotere, Sanofi knew

       that Taxotere could cause permanent hair loss in 2006. Despite this, Sanofi created and

       published in 2006 an information brochure for oncology nurses that described alopecia

       as “a common, yet temporary, side effect of some cancer medicines” and provided no

       information regarding the risk of permanent alopecia associated with Taxotere.

              213j. As a result of Sanofi’s fraudulent concealment of the association between

       Taxotere and Permanent Chemotherapy Induced Alopecia, the medical community and

       patients, including Plaintiffs, were deprived of adequate information about the drug.

       Consequently, Plaintiffs were unaware of the connection between their use of Taxotere

       and their injury of permanent hair loss.



       Plaintiff also alleges breach of warranties by Defendants pursuant to F.S.A ̕§§672.313

       through 672.315 and violation of F.S.A §501.201 et seq.



14.   Name of Attorney(s), Bar Number(s), Law Firm(s), Phone Number(s), Email Address(es)
      and Mailing Address(es) representing Plaintiff(s):

                                            By:       /s/Trevor B. Rockstad
                                                      MS103614
                                                      Davis & Crump, P.C.
                                                      2601 14th Street
                                                      Gulfport, MS 39501
                                                       (228) 863-6000
                                                      Trevor.Rockstad@daviscrump.com




                                                  8
